--------------------------------------------------------------------------------

Exhibit 10.4
 
 
AMENDMENT


Reference is made to the certain Assignment of Beneficiary of standby letter of
credit instrument to Eco Building Products, Inc. ("Assignee" or "Eco") dated
effective on or about the Effective Date of this document defined below, from
InsurFinancial Holdings, PLC acting as the "Assignor" (the "Assignment").  This
document amends the Assignment and controls the extent of any conflict.  The
Assignment and this Amendment should be taken and interpreted together.  The
parties, for good and valuable considerations received, agree to this Amendment
as follows:


1.           As part of the assignment of all money due under the standby letter
of credit, as referenced in the Assignment, Eco (Assignee)  is also assigned the
actual original standby letter of credit instrument from The Bank of China (the
"bank letter").  The original bank letter will be delivered by the Assignor
(InsurFinancial Holdings, PLC) within 5 business days or less of the execution
and mutual exchange of the Assignment between the Assignor and the Assignee and
the contents and execution details of the bank letter original delivered to the
Assignee will match in all respects the copy supplied just prior to this date by
the Assignor to the Assignee, containing all necessary signatures, stamps,
approvals of the referenced bank and others as applicable.


2.           The Assignor represents that any and all agreements between the
Assignor and Assignee, which must be in writing and mutually executed, as well
as the Assignment, this Amendment, and the bank letter, are valid legally
binding instruments and the inception of the relationship and agreements between
the Assignor and Assignee and closing referenced in the agreements is as of this
Effective Date.  The Assignor also represents it has obtained all necessary
authorizations and consents to enter into the transactions and supply the
referenced documents and that all representations of the Assignor survive the
signing or closing of any documents.


3.           The Assignor represents that there is no condition or limitation as
to the bank letter not contained and expressly stated in such bank letter
including without limitation the following:


No approval or consent is needed by the Assignor for the Assignee to present and
obtain the benefits of the bank letter with reference to the bank and the same
is true of Ms. Ning referenced in the documents in that her approval or consent
is not needed and also nothing is contained in the private loan agreement
between the Assignor and Ms. Ning that otherwise limits or modifies the
statements made by the Assignor to the Assignee including those contained in the
signed documents between the Assignor and the Assignee including in the
Assignment and this Amendment.


4.           Subsequent to this date the Assignor agrees to reasonably cooperate
with the Assignee to respond to reasonable questions and confirmations as may be
necessary to help give effect to the Assignment and to this Amendment and has
represented the referenced bank will supply reasonable cooperation and if
materially needed Ms. Ning will assist to facilitate the cooperation of the
bank.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
5.           The Assignor represents that


a.    it understands in no way are any securities laws involved with respect to
the transaction between the Assignor and the Assignee and that otherwise the
Assignor is considered an accredited investor and sophisticated investor to any
extent any investment is involved and the parties mutually agree and release one
another from any claim that the Assignor is acting as an investor,


b.    no statement or representation is binding upon the Assignee that may have
been made by the Assignor to Ms. Ning the only public statements of the Assignee
is as are contained in the public filings of the Assignee as filed with the SEC
and


c.    the Assignor and Assignee are independent of one another with the
exception that the Assignee has such rights pertaining or obtained from the
Assignor as stated in the Assignment and this Amendment with respect to matters
expressly discussed including execution of documentation relating to The Bank of
China,


d.    the Assignor represents that all business he has conducted involving
Ms. Ning, The Bank of China and in any other way relating to the Assignee have
been in conformance with all laws and regulations


e.    the Assignor represents it is not aware of any regulatory approval needed
in order for the Assignment and this Amendment and the bank letter to be
binding,


f.    the Assignor has represented to the Assignee the obligation of the Bank of
China contained in the bank letter is irrevocable and not conditioned upon any
action or inaction or change of circumstances relating to Ms. Ning, the
Assignor, or the Assignee that the bank letter is irrevocable and unconditional
the only exception is the manner for Assignee to present the letter for payment,


g.   the Assignor represents that the bank has confirmed it has blocked and
segregated in a sub-account $100 million USD of Ms. Ning in order to issue the
financial commitment under the bank letter,


h.   the Assignor is not aware of any unpaid fees or reasons why The Bank of
China would not fully honor and pay the bank letter per its terms


i.    the Assignor represents that information in statements provided to the
Assignee by its representatives and advisors are valid, complete and correct and
can be relied upon,


j.  the Assignor understands that the Assignee cannot make any representation or
promise as to the future success or actual results relating in any way to its
current


 

 
 
2

--------------------------------------------------------------------------------

 


 
projections or plans since actual results may vary with respect to the business
and operations of the Assignee.  (This statement however does not abrogate or
excuse the performances expressly stated in written signed agreements between
the Assignor and Assignee due from Assignee.),


k.   Assignor represents that the bank letter is now fully signed and executed
in a valid binding legal instrument of The Bank of China so that the payments
indicated with a total of $100 million US is due and owing per the terms of the
letter,


l.    the Assignor also represents it is not aware of any prohibition or
limitation to Assignment and actually represents that Assignment by the Assignor
to the Assignee per the Assignment and this Amendment is fully valid and legal
without the need of any verification or consent of the referenced bank or any
other person natural or otherwise,


m.  the Assignor also represents that notwithstanding any verification or
notarization indication in the Assignment it is valid from signatures of the
parties without notarization of any signature,


n.   the Assignor also represents that the bank letter is fully operative and
fully operative on its face without reference to any agreements,


o.   the Assignor represents that there is no law, regulation or document or
understanding of any kind that it is aware of that in any way limits or
prohibits the obligation of the bank under the bank letter which is now owed,
upon execution of the Assignment, by the bank to the Assignee (there is no
consent approval or ability to interfere or to limit in order for the bank to
make the payment under the bank letter, by Ms. Ning or any other party so that
the bank is irrevocably and unconditionally obligated to pay per the bank
letter).


























 
3

--------------------------------------------------------------------------------

 
 
 
This Amendment can only be amended in writing signed by the parties below.


This  is executed to be exchanged and Effective as of July 6, 2012 as the
"Effective Date."
 

           
 
Assignor
    InsurFinancial Holdings, PLC     (Reg: 05846021)     Level 17     Dashwood
House     69 Old Broad Street     London, WEC2M 1QS     United Kingdom        
Authorized Signature:   /s/ James Patterson    
James Patterson
    Title: Director  

 
 
[eco_104notaryblock.jpg]
 
 

  ECO Building Products, Inc.:               Authorized Signature:   /s/ Steve
Conboy     Steve Conboy    
Title: President & CEO
 

 
 
NOTARY, Before me, the undersigned authority, appeared the person indicated who
having been duly sworned attested to the signature:
 
Notary Public/ State of/Couty of:
 
SEE ATTACHED ACKNOWLEDGMENT
Signature/Stamp
 
 
 
 
 
 

 
4

--------------------------------------------------------------------------------

 

 
[eco_104notarypage.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 